        Case 2:19-cv-09039 Document 2 Filed 03/28/19 Page 1 of 2 PageID: 67



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

WORLD WRESTLING
ENTERTAINMENT, INC.,                         Civil Action No.:

               Plaintiff,

        vs.                                  RULE 7.1 CORPORATE
                                             DISCLOSURE STATEMENT
JOHN AND JANE DOES 1-100,
and XYZ CORPORATIONS 1-100,

               Defendants.


         Pursuant to Fed. R. Civ. P. 7.1 and to enable Judges and Magistrate Judges

to evaluate a possible disqualification or recusal, the undersigned attorneys for

World Wrestling Entertainment, Inc. (“WWE”) in the above-captioned action state

that WWE is a publicly traded corporation and that WWE has no parent

corporations and has no publicly held companies owning ten percent or more of

WWE stock.




303086535 v1
        Case 2:19-cv-09039 Document 2 Filed 03/28/19 Page 2 of 2 PageID: 68



                          Respectfully Submitted,

                          /s/ Loly G. Tor
                          Loly G. Tor
                          K&L Gates LLP
                          One Newark Center, Tenth Floor
                          Newark, NJ 07102
                          Telephone: (973) 848-4026
                          Fax: (973) 848-4001
                          E-mail: loly.tor@klgates.com

                          Jerry S. McDevitt (pro hac vice motion to be filed)
                          E-mail: jerry.mcdevitt@klgates.com
                          Curtis B. Krasik (pro hac vice motion to be filed)
                          E-mail: curtis.krasik@klgates.com
                          Christopher M. Verdini (pro hac vice motion to be filed)
                          E-mail: christopher.verdini@klgates.com
                          K&L Gates LLP
                          K&L Gates Center
                          210 Sixth Ave.
                          Pittsburgh, Pennsylvania 15222
                          Telephone: (412) 355-6500
                          Facsimile: (412) 355-6501
                          Attorneys for World Wrestling Entertainment, Inc.

Dated: March 28, 2019




                                         2
303086535 v1
